Citation Nr: 0925479	
Decision Date: 07/08/09    Archive Date: 07/21/09

DOCKET NO.  08-11 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for post-operative residuals of callosities and 
plantar warts of the right foot.

2.  Entitlement to a disability rating in excess of 10 
percent for post-operative residuals of callosities and 
plantar warts of the left foot.

3.  Whether new and material evidence to reopen a claim for 
service connection for a low back disability has been 
received; and if so, whether the criteria for service 
connection are met.

4.  Whether new and material evidence to reopen a claim for 
service connection for a right knee disability has been 
received; and if so, whether the criteria for service 
connection are met.

5.  Whether new and material evidence to reopen a claim for 
service connection for a left knee disability has been 
received; and if so, whether the criteria for service 
connection are met.

REPRESENTATION

Appellant represented by:	John E. Talbott, Attorney


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from April 1975 to April 
1979.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a February 2007 rating decision that denied 
disability ratings in excess of 10 percent each for service-
connected post-operative residuals of callosities and plantar 
warts of each foot; and denied service connection for a low 
back disability, for a right knee disability, and for a left 
knee disability-each claimed as secondary to the service-
connected post-operative residuals of callosities and plantar 
warts of each foot.  The Veteran timely appealed.

The Board notes that, in the February 2007 rating decision on 
appeal, the RO addressed the underlying question of service 
connection without specifically addressing the pertinent 
legal authority governing finality and petitions to reopen 
previously denied claims.  See 38 U.S.C.A. §§ 5108, 7104 
(West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2008).  
However, the requirement of submitting new and material 
evidence to reopen a claim is a material legal issue the 
Board is required to address on appeal despite the RO's 
action.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001); Barnett v. Brown, 83 F.3d 1380, 1383-1384 (Fed. Cir. 
1996).  As such, the issues are captioned as above.

Where a Veteran: (1) submits evidence of a medical 
disability; (2) makes a claim for the highest rating 
possible; and (3) submits evidence of unemployability, the 
requirement in 38 C.F.R. § 3.155(a) (2008) that an informal 
claim "identify the benefit sought" has been satisfied and 
VA must consider whether the Veteran is entitled to a total 
rating for compensation purposes based on individual 
unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 
(Fed. Cir. 2001).  In this case the Veteran has reported that 
he is unemployed, has submitted evidence of medical 
disability, and is claiming the maximum rating.  His inferred 
claim for a TDIU is referred to the RO for initial 
adjudication.

The issues of service connection for a low back disability, 
for a right knee disability, and for a left knee disability-
as reopened below-are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Post-operative residuals of callosities and plantar 
warts of each foot cover an area less than 12 square 
inches (77 square centimeters); calluses on each foot, 
not scars, are painful and tender on examination.

2.  Post-operative residuals of callosities and plantar warts 
of bilateral feet are manifested by pain on manipulation and 
use of the feet with prolonged standing and walking, marked 
pronation with characteristic callosities, and X-ray evidence 
of degenerative changes; pronounced deformity with severe 
spasm of the tendo Achilles on manipulation, or actual loss 
of use of the foot have not been demonstrated.

3.  In July 2005, the RO denied service connection for a low 
back disability, a right knee disability, and a left knee 
disability.

4.  Evidence associated with the claims file since the July 
2005 denial, when considered by itself or in connection with 
evidence previously assembled, relates to an unestablished 
fact necessary to substantiate the claims for service 
connection for a low back disability, a right knee 
disability, and a left knee disability; and raises a 
reasonable possibility of substantiating each of the claims.  


CONCLUSIONS OF LAW

1.  The criteria for disability ratings in excess of 10 
percent each for post-operative residuals of callosities and 
plantar warts of each foot, on the basis of painful and 
tender scars, are not met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.20, 4.118, 
Diagnostic Codes 7801, 7804 (2008).

2.  The criteria for a single 30 percent disability rating 
for post-operative residuals of callosities and plantar warts 
of bilateral feet, on the basis of functional impairment, are 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1, 4.7, 4.20, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5276 (2008).

3.  The RO's decision in July 2005-denying service 
connection for a low back disability, for a right knee 
disability, and for a left knee disability-is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 
20.302, 20.1103 (2005).

4.  The evidence received since the RO's July 2005 denial is 
new and material; and the claims for service connection for a 
low back disability, for a right knee disability, and for a 
left knee disability are reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the Veteran of:  (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim(s).  This fourth 
element for proper VCAA notice is no longer applicable for 
claims pending before VA on or after May 30, 2008.   See 
Notice and Assistance Requirements and Technical Correction, 
73 Fed. Reg. 23,353 (Apr. 30, 2008) (to be codified at 
38 C.F.R. Part 3).

Through April 2008 letters, the RO notified the Veteran of 
elements of an increased rating claim and the evidence needed 
to establish each element.  These documents served to provide 
notice of the information and evidence needed to substantiate 
the claims.

VA's letters notified the Veteran of what evidence he was 
responsible for obtaining, and what evidence VA would 
undertake to obtain.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008).  VA informed him that it would 
make reasonable efforts to help him get evidence necessary to 
support his claims, particularly, medical records, if he gave 
VA enough information about such records so that VA could 
request them from the person or agency that had them.
 
In an April 2008 letter, the RO specifically notified the 
Veteran of the process by which initial disability ratings 
and effective dates are established.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  

Moreover, the RO specifically notified the Veteran of the 
requirements of VCAA notice regarding an increased rating 
claim.  The Veteran was asked to provide statements as to job 
performance or other information regarding how his 
disabilities affect his ability to work.  The RO notified the 
Veteran of applicable diagnostic codes and disability ratings 
for each of his service-connected disabilities.  See Vazquez-
Flores v. Peake, 22 Vet App 37 (2008).

Defects as to the timeliness of the statutory and regulatory 
notice are rendered moot because each of the Veteran's claims 
decided on appeal has been fully developed and re-adjudicated 
by an agency of original jurisdiction after notice was 
provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

There is no indication that any additional action is needed 
to comply with the duty to assist the Veteran.  The RO has 
obtained copies of the service treatment records and 
outpatient treatment records, and has arranged for VA 
examinations in connection with the claims decided on appeal, 
reports of which are of record. There is no indication that 
pertinent outstanding available records have not been 
obtained.  There is no further assistance that would be 
reasonably likely to assist the Veteran in substantiating the 
claims.  38 U.S.C.A. § 5103A(a)(2) (2008).

Regarding the new and material evidence claims, the VCAA is 
not applicable where further assistance would not aid the 
Veteran in substantiating his claims.  Wensch v. Principi, 15 
Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (West 2002) 
(Secretary not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim"); see also VAOPGCPREC 5-2004; 
69 Fed. Reg. 59989 (2004) (holding that the notice and duty 
to assist provisions of the VCAA do not apply to claims that 
could not be substantiated through such notice and 
assistance).  In view of the Board's favorable decision in 
this appeal for reopening the claims for service connection 
for a low back disability, a right knee disability, and a 
left knee disability; further assistance is unnecessary to 
aid the Veteran in substantiating his claims.  

II.  Increased Disability Ratings

Disability evaluations are determined by comparing a 
Veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating.  38 C.F.R. § 4.7.  

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the Veteran.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making 
disability evaluations.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991); 38 C.F.R. 4.1.  Where entitlement to compensation 
already has been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45 (2008), pertaining to functional impairment.  
The Court has instructed that in applying these regulations 
VA should obtain examinations in which the examiner 
determined whether the disability was manifested by weakened 
movement, excess fatigability, incoordination, or pain.  Such 
inquiry is not to be limited to muscles or nerves.  These 
determinations are, if feasible, to be expressed in terms of 
the degree of additional range-of-motion loss due to any 
weakened movement, excess fatigability, incoordination, or 
pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also 
Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. 
§ 4.59.

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a 10 percent evaluation is 
assignable each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not added, 
under Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.

Service connection has been established for post-operative 
residuals of callosities and plantar warts of each foot, 
effective September 1980.  The RO assigned a 10 percent 
disability rating for each foot under 38 C.F.R. § 4.118, 
Diagnostic Codes 7819-7805, pertaining to benign skin 
neoplasms.  A hyphenated diagnostic code reflects a rating by 
analogy (see 38 C.F.R. §§ 4.20 and 4.27).

Benign skin neoplasms are to be rated as disfigurement of the 
head, face, or neck (Diagnostic Code 7800); as scars 
(Diagnostic Codes 7801, 7802, 7803, 7804, or 7805); or as 
impairment of function.  See 38 C.F.R. § 4.118, Diagnostic 
Code 7819 (2008).  Although, no more than one of these 
ratings may be assigned without violating the rule against 
the pyramiding of disabilities.  38 C.F.R. § 4.14.  
  
In this case, the Veteran's post-operative residuals of 
callosities and plantar warts of each foot do not consist of 
disfigurement of the head, face, or neck.  Hence, the 
disabilities are to be rated either as scars or as impairment 
of function, whichever results in the higher rating.

Scars

A 10 percent rating may be assigned for a scar that is 
unstable, that is painful on examination, or that limits the 
function of the affected part.  38 C.F.R. § 4.118, Diagnostic 
Codes 7803-7805.  

A superficial scar is one that is not associated with 
underlying soft tissue damage. 38 C.F.R. § 4.118, Diagnostic 
Code 7802, Note (2).  A scar at a location other than the 
head, face, or neck that is superficial and that does not 
cause limitation of motion would have to have an area 
exceeding 144 square inches (929 square centimeters) to 
warrant a 10 percent rating.  38 C.F.R. § 4.118, Diagnostic 
Code 7802.  

A deep scar is one that is associated with underlying soft 
tissue damage. 38 C.F.R. § 4.118, Diagnostic Code 7801, Note 
(2).  A scar at a location other than the head, face, or neck 
that is deep or that causes limitation of motion would have 
to have an area exceeding 6 square inches (39 square 
centimeters) to warrant a 10 percent rating, 12 square inches 
(77 square centimeters) to warrant a 20 percent rating, 
72 square inches (465 square centimeters) to warrant a 
30 percent rating, or 144 square inches (929 square 
centimeters) to warrant a 40 percent rating.  38 C.F.R. 
§ 4.118, Diagnostic Code 7801.

Recent changes to the rating criteria for evaluation of 
scars, which are applicable only to claims received by VA on 
or after October 23, 2008, are not applicable in this 
decision.  See 73 Fed. Reg. 54708 (September 23, 2008).

The report of VA examination in May 2008 reveals scars on the 
dorsal surfaces of both feet from metatarsal surgery that are 
well-healed.  The scars are painless and do not cause any 
discomfort when walking or at rest.  The examiner noted that 
there is scarring under the calluses; and that the calluses 
are painful, tender to touch, and extremely painful upon 
walking.

Scarring on the right foot measured 4 centimeters long and .2 
centimeters at the widest aspect.  The scar was not painful 
on examination, and there was no adherence to underlying 
tissues.  It was superficial, and not deep.  Examination also 
revealed painful and keratotic lesions on the right foot, 
measuring 3.8 centimeters by 2 centimeters (hallux); 2.2 
centimeters by 1.2 centimeters (great toe); and a lesion that 
was 1.5 centimeters in diameter (third metatarsal).  Each of 
these lesions was tender and painful on examination, and 
adhering to the underlying tissue.
 
Scarring on the left foot measured 3.9 centimeters long by 3 
centimeters wide.  There was no pain in the scar on 
examination, and no adherence to underlying tissue.  It was 
superficial, and not deep.  Examination also revealed painful 
and keratotic lesions on the left foot, measuring 2.5 
centimeters by 1.8 centimeters (great toe); 2.5 centimeters 
by 2 centimeters (hallux); a lesion that was 1.2 centimeters 
in diameter (third toe); and 2 centimeters by 1.9 centimeters 
in diameter (fifth toe).  Each of these lesions was tender 
and painful on examination, and adhering to the underlying 
tissue.
 
Here, the scars on each foot cover an area significantly less 
than 12 square inches (77 square centimeters) and thus do not 
warrant a separate 20 percent disability rating for each foot 
under 38 C.F.R. § 4.118, Diagnostic Code 7801.  At most, 
calluses on each foot are shown to be tender or painful on 
recent examination.  

Functional Impairment

Alternatively, the Veteran's service-connected post-operative 
residuals of callosities and plantar warts of each foot may 
be rated as impairment of function.

Moderate residuals of foot injuries warrant a 10 percent 
evaluation. A 20 percent rating requires moderately severe 
residuals. Severe residuals of foot injuries warrant a 30 
percent evaluation. A 40 percent evaluation requires that the 
residuals be so severe as to result in actual loss of use of 
the foot.  38 C.F.R. § 4.71a, Diagnostic Code 5284.

The term "moderate" is not defined by regulation; however, 
the overall regulatory scheme contemplates a 10 percent 
rating in cases of ankylosis in good weight bearing position, 
or problems so disabling that there is atrophy, disturbed 
circulation and weakness, or where there is inward bowing of 
the tendo achillis with pain on manipulation and use, or 
definite tenderness with dorsiflexion of the great toe and 
limitation of dorsiflexion of the ankle.  See 38 C.F.R. § 
4.71a, Diagnostic Codes 5276, 5277, 5278.

Pursuant to Diagnostic Code 5276, a 10 percent rating is 
warranted for moderate bilateral pes planus, manifested by 
the weight-bearing line over or medial to great toe, inward 
bowing of the tendo Achilles, and pain on manipulation and 
use of the feet.  A 30 percent evaluation is warranted for 
severe bilateral pes planus, with objective evidence of 
marked deformity (pronation, abduction, etc.), pain on 
manipulation and use accentuated, an indication of swelling 
on use, and characteristic callosities.  A 50 percent 
evaluation is warranted for pronounced bilateral pes planus, 
manifested by marked pronation, extreme tenderness of plantar 
surfaces of the feet, marked inward displacement and severe 
spasm of the tendo Achilles on manipulation, not improved by 
orthopedic shoes or appliances.  38 C.F.R. § 4.71a, 
Diagnostic Code 5276.

The Veteran contends that the pain in his feet is chronic, 
and is exacerbated by walking and prolonged standing.  His 
medical history reflects that the post-operative residuals of 
callosities and plantar warts of each foot have required 
distal metatarsal osteotomies, custom orthotics, lesions 
trimmed, and acid applications and debridement of 
ulcerations.  

Evidence of record shows dorsiflexion of each ankle to 10 
degrees.  Both arches are high with little decrease in height 
upon weightbearing.  The examiner noted that the Veteran's 
gait is abnormal because the Veteran walked with his feet 
inverted (walked on the outer edges) to decrease pressure 
upon the forefeet.  The Veteran's toes are flexed and 
ambulation is slow and unsteady.  The Veteran is unable to 
perform squatting, pronation, or rising on toes due to the 
pain associated with pressure upon the balls of the feet.  
The Veteran is able to supinate the feet, which is his usual 
foot position in ambulation.

X-rays revealed the right fourth metatarsal bone to be 
shortened with a thin metatarsal neck, and the right great 
toe showed bone removal at the medial aspect of the 
interphalangeal joint involving both phalanges.  X-rays 
revealed the left fourth metatarsal bone to be shortened; and 
the left great toe showed removal of bone from the medial 
aspect of the interphalangeal joint, consisting of bone 
removal of both phalanges.  The left second toe showed post-
surgical or arthritic changes at the proximal interphalangeal 
joint.  The examiner diagnosed severe intractable callosities 
of both feet, hammertoe with traumatic arthritis of the left 
foot, and residuals of multiple foot surgeries with 
impairment of both feet.  

A bone density study in January 2006 also confirmed 
osteoporosis.  Private treatment records, received in 
September 2006, include findings of post-traumatic 
derangement of feet with pain and abnormal gait.  Social 
Security records reveal that the Veteran's primary diagnosis 
is a bilateral foot disorder.

The report of VA examination in May 2008 includes diagnoses 
of bilateral pes cavus, hammertoes, and painful callosities 
in both feet status-post two metatarsal surgeries.  X-rays 
taken of each foot revealed degenerative changes.
  
In this case, the overall evidence reflects that the post-
operative residuals of callosities and plantar warts of each 
foot have been manifested by complaints of pain with 
prolonged standing and walking, marked deformity with 
pronation, degenerative changes, and recurrent callosities.  
These symptoms affecting both feet more approximate the 
criteria for a single 30 percent disability rating under 
38 C.F.R. § 4.71a, Diagnostic Code 5276, on the basis of pain 
on manipulation and use of the feet and characteristic 
callosities.  While the Veteran has undergone recommended 
surgeries, his disability remains symptomatic and results in 
dysfunction warranting an increased disability evaluation.

The Board has carefully considered the Veteran's statements 
to the effect that he has functional impairment in both feet 
from pain that interferes with his ability to stand and walk.  
38 C.F.R. §§ 4.10, 4.40, 4.41, 4.44, 4.45, 4.59.  There is no 
indication that the Veteran's post-operative residuals of 
callosities and plantar warts of each foot constitute a 
pronounced disability, to warrant a disability rating in 
excess of a single 30 percent rating.  38 C.F.R. §§ 4.7, 
4.21.  Severe spasm of the tendo Achilles on manipulation, or 
actual loss of use of either foot have not been demonstrated.  
38 C.F.R. § 4.71a, Diagnostic Codes 5276, 5284.

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the Veteran or his 
representative, as required by Schafrath v. Derwinski, 1 
Vet.App. 589 (1991).  Where the evidence contains factual 
findings that show a change in the severity of symptoms 
during the course of the rating period on appeal, assignment 
of staged ratings would be permissible.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  Here, however, the 
evidence reflects that the Veteran's symptoms have remained 
constant throughout the course of the period on appeal and, 
as such, staged ratings are not warranted.

Moreover, there is no showing that the Veteran's service-
connected post-operative residuals of callosities and plantar 
warts of each foot have resulted in so exceptional or unusual 
a disability picture as to warrant the assignment of any 
higher evaluation on an extra-schedular basis.  See 38 C.F.R. 
§ 3.321(b)(1).  

In this regard, the Board notes that the Veteran's disability 
has not been shown to markedly interfere with employment 
(i.e., beyond that contemplated in the assigned ratings), to 
warrant frequent periods of hospitalization, or to otherwise 
render impractical the application of the regular schedular 
standards.  The Veteran is not currently working, and there 
is no evidence of recent hospitalizations.  In the absence of 
evidence of any of the factors outlined above, the criteria 
for referral for consideration of an extraschedular rating 
have not been met.  See Bagwell v. Brown, 9 Vet. App. 337, 
338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

For the foregoing reasons, the Board finds that the 
preponderance of the evidence is in favor of a single 30 
percent, but no higher, evaluation for post-operative 
residuals of callosities and plantar warts of bilateral feet.

III.  Petitions to Reopen

In July 2005, the RO denied service connection for a low back 
disability, a right knee disability, and a left knee 
disability-each claimed as secondary to the Veteran's post-
operative residuals of callosities and plantar warts of 
bilateral feet-on the basis that there was no treatment for 
low back pain or for knee pain in service, and no evidence 
linking any current disability to service or to a service-
connected disability.

The evidence of record at the time of the RO's denial of the 
claims in July 2005 included the Veteran's DD Form 214; his 
service treatment records; VA examination reports; and VA 
outpatient and inpatient treatment records.

The service treatment records contain neither complaints nor 
manifestations of a low back disability or of any knee 
disability.  The post-service treatment records first reveal 
complaints of knee problems in June 1983.  The report of VA 
examination in April 2005 reveals complaints of back pain.  
Based on this evidence, the RO concluded that service 
connection for a low back disability, for a right knee 
disability, and for a left knee disability was not warranted.

The present claim was initiated by the Veteran in June 2006.  
VA may reopen and review a claim that has been previously 
denied if new and material evidence is submitted by or on 
behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  

Under 38 C.F.R. § 3.156(a), "new evidence" is existing 
evidence not previously submitted; "material evidence" is 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  Furthermore, new and 
material evidence is "neither cumulative nor redundant" of 
evidence of record at the time of the last prior final 
denial, and must "raise a reasonable possibility of 
substantiating the claim."  38 C.F.R. § 3.156(a).

New evidence will be presumed credible solely for the purpose 
of determining whether the claim has been reopened.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

Evidence added to the record since July 2005 includes Social 
Security records; VA outpatient treatment records; private 
treatment records; and VA examination reports.  Much of this 
evidence is new in that it was not previously of record and 
is not cumulative. 

In May 2008, the Veteran submitted a medical opinion by J.B. 
Woods, M.D.  Specifically, Dr. Woods indicated that he had 
reviewed the Veteran's medical records-several of which 
dated back to the Veteran's period of active service.  
Following an examination of the Veteran, Dr. Woods opined 
that the Veteran's subsequent knee, hip, and back problems 
are all sequelae of his chronically altered gait from his 
ongoing severe bilateral foot pain.

This newly submitted evidence is relevant to the Veteran's 
claims.  Here, the evidence shows a plausible nexus between 
current manifestations and the Veteran's service-connected 
post-operative residuals of callosities and plantar warts of 
bilateral feet.  The additional evidence raises a reasonable 
possibility of substantiating each of the claims for service 
connection.

Hence, the Veteran's application to reopen the claims for 
service connection for a low back disability, a right knee 
disability, and a left knee disability must be granted. 
38 U.S.C.A. § 5108.















	(CONTINUED ON NEXT PAGE)




ORDER

A disability rating in excess of 10 percent for post-
operative residuals of callosities and plantar warts of the 
right foot is denied.

A disability rating in excess of 10 percent for post-
operative residuals of callosities and plantar warts of the 
left foot is denied.

A single 30 percent disability rating for post-operative 
residuals of callosities and plantar warts of bilateral feet, 
on the basis of pain and manipulation on use and 
characteristic callosities, is granted, subject to the 
pertinent legal authority governing the payment of monetary 
awards.

New and material evidence has been submitted to reopen the 
claim for service connection for a low back disability.

New and material evidence has been submitted to reopen the 
claim for service connection for a right knee disability.

New and material evidence has been submitted to reopen the 
claim for service connection for a left knee disability.


REMAND

As the petitions to reopen the claims for service connection 
have been granted, de novo consideration of the claims on 
appeal is appropriate.

The Veteran contends that service connection for a low back 
disability, a right knee, and a left knee disability is 
warranted on the basis that the disabilities are proximately 
due to or a result of his service-connected post-operative 
residuals of callosities and plantar warts of bilateral feet.

There are post-service treatment records in the claims folder 
pertaining to the claims on appeal, mainly dated before July 
2005.  On remand, the RO or AMC should check with the Veteran 
as to any outstanding medical records pertaining to his 
disabilities on appeal and attempt to obtain any identified 
records.  See 38 C.F.R. 
§ 3.159(c) (2008); Bell v. Derwinski, 2 Vet. App. 611 (1992). 

The post-service treatment records reflect complaints of 
chronic low back pain of ten years' duration in January 2006, 
as well as findings of degenerative arthritis of the 
lumbosacral spine and post-surgery degenerative changes of 
the left knee in September 2006.  Dr. Wood included findings 
of lumbar paraspinous muscle spasm and chronic arthritic 
changes in the Veteran's knees in April 2008.

Where there is a reasonable possibility that a current 
condition is related to or is the residual of a condition or 
injury experienced in service, VA should seek a medical 
opinion as to whether the Veteran's claimed current 
disability is in any way related to the condition or injury 
experienced in service.  Horowitz v. Brown, 5 Vet. App. 217 
(1993).  

Under these circumstances, the Board finds that an 
examination is needed to determine whether it is at least as 
likely as not that the Veteran has a low back disability, a 
right knee disability, or a left knee disability that either 
had its onset during service or is related to his active 
service, or is related to a service-connected disability.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2008).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran to obtain names 
and addresses of all medical care 
providers who treated him for a low back 
disability, for a right knee disability, 
and for a left knee disability 
(particularly those since July 2005).  
After securing the necessary release(s), 
obtain these records.  All efforts to 
obtain these should records should be 
documented in the claims folder. 
 
2.  Afford the Veteran a VA examination 
to determine the nature and etiology of 
any low back disability, any right knee 
disability, and any left knee disability.  
For each disability diagnosed, the 
examiner should determine:

(a)  whether there is a 50 percent 
probability or greater that any such 
disability is the result of disease 
or injury incurred or aggravated 
during service; or

(b)  whether there is a 50 percent 
probability or greater that post-
operative residuals of callosities 
and plantar warts of bilateral feet 
caused or increased any current low 
back disability, right knee 
disability, or left knee disability.  
If increased pathology is 
demonstrated, the measurable degree 
of disability due to the service-
connected disability should be 
specified. 

The examiner should provide a rationale 
for opinions offered.

The Veteran's claims file, to include a 
copy of this REMAND, must be provided to 
the examiner(s) designated to examine the 
Veteran, and the examination report 
should note review of the file.

3.  After ensuring that the requested 
action is completed, the RO or AMC should 
re-adjudicate the claims on appeal.  If 
the benefits sought are not fully 
granted, the RO or AMC must furnish a 
supplemental statement of the case, 
before the claims file is returned to the 
Board, if otherwise in order.

No action is required of the Veteran and his attorney until 
they are notified by the RO or AMC.  The Veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


